Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Owens, J.), rendered August 18, 1982, convicting him of robbery in the first degree, robbery in the second degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s claim, the trial court’s isolated *818remark admonishing the defense counsel for pursuing a particular line of questioning after it had sustained the prosecutor’s objection thereto did not prevent the jury from arriving at an impartial judgment on the merits (see, People v Moulton, 43 NY2d 944, 946; People v Gonzalez, 131 AD2d 778, 779).
We have examined the defendant’s remaining contentions, including those presented in his pro se supplemental brief, and find them to be either unpreserved for appellate review or without merit. Bracken, J. P., Kunzeman, Balletta and Rosenblatt, JJ., concur.